Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 31 and 33-35 are all the claims.
2.	Claim 31 is amended in the Response of 11/23/2020.
3.	Claim 36 is canceled by Examiner’s Amendment pursuant to MPEP 706.03(k).
4.	Claims 31 and 33-35 are the claims under examination.


Withdrawal of Rejections 
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 31 and 33-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	Applicants have amended Claim 31 to incorporate the subject matter from canceled Claim 36.

Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
6.	The rejection of Claims 31 and 33-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. 
By way of the specification being enabling for blocking recombinant HEK- 293 cell activity with the anti-VEGF-A based constructs, Bi-AB-1, Bi-AiB-1 and Bi-ZB-1, in vitro, and the 1.132 Declaration evidence from 11/23/2020 showing data for the Bi-AB-1 construct in suppressing growth of NSCLC, in vivo, the rejection is overcome.

Double Patenting
7.	The provisional rejection of Claims 31 and 33-36 on the ground of nonstatutory double patenting as being unpatentable over claims 
	Applicants have amended Claim 31 to recite that the ECD is of the wild type sequence (SEQ ID NO: 89).

Withdrawal of Objection
Drawings
8.	The objection to the disclosure because of informalities is withdrawn.
Applicants have addressed this objection in the response from March 11, 2020.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ye on 1/7/2021.
The application has been amended as follows: 

The following is an examiner’s statement of reasons for allowance: Applicants have demonstrated with both in vitro and in vivo data the use of a full length bispecific antibody comprising the VH/VL domains from Avistan (Bevacizumab), Fc domains (CH1, CH2 and CH3) and to which the CH3 domain is conjugated by linker to the wild-type ECD from TGF-β RII in the treatment of NSCLC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Claims 31 and 33-35 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643